                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN


ERNEST QUINTERO,

                                    Plaintiff,
          v.                                                                      Case No. 19-cv-0759-bhl


JAVIER VEGA, et al.,

                                    Defendants.


                                          DECISION AND ORDER


          Plaintiff Ernest Quintero is representing himself in this 42 U.S.C. §1983 action. On April

5, 2021, he filed a motion to compel. Dkt. No. 38. He asserts that he received only a partial

response to his discovery requests. Quintero states that he did not receive “the dispatch (KPD)

recording” or “a continuance report of evidence.” Id. That same day, Defendants filed a letter1

noting that Quintero had not complied with Civil L.R. 37 and explaining that Defendants had

supplemented their discovery responses to provide Quintero with the information he seeks. Dkt.

No. 39.

          Civil Local Rule 37 requires that all motions to compel include “a written certification by

the movant that, after the movant in good faith has conferred or attempted to confer with the person

or party failing to make disclosure or discovery in an effort to obtain it without court action, the

parties are unable to reach an accord.” That is a long way of saying that, before filing a motion to

compel, a party needs to first discuss his dispute with the opposing party’s lawyer before asking



1
  It is unclear why Defendants chose to file a letter rather than respond directly to the motion as contemplated by the
Federal Rules of Civil Procedure and the Court’s Local Rules. The Court disfavors letters because the arguments and
information contained in letters are not properly before the Court.



               Case 2:19-cv-00759-BHL Filed 04/07/21 Page 1 of 2 Document 40
the Court to get involved. And, if the parties cannot work out the dispute and a party files a motion

to compel, the party must include proof in his motion that he first tried to work it out with the

opposing party’s lawyer. Parties are often able to resolve their disputes without the Court’s help,

saving both the Court and the parties time and resources.

       Quintero did not comply with Local Rule 37, so the Court will deny his motion.

Furthermore, according to Defendants, after receiving Quintero’s motion, they supplemented their

discovery responses to provide him with the information he seeks, demonstrating the importance

of parties making efforts to informally resolve their discovery disputes before involving the Court.

       IT IS THEREFORE ORDERED that Quintero’s motion to compel (ECF No. 38) is

DENIED.

       Dated at Milwaukee, Wisconsin this 7th day of April, 2021.
                                              BY THE COURT:


                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge




                                                 2

          Case 2:19-cv-00759-BHL Filed 04/07/21 Page 2 of 2 Document 40
